DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Amendment 
1- The amendment filed on 12/20/2021 has been entered and fully considered. Claims 21-40 remain pending in the application, where Claims 1-8 have been amended. 


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the Abstract Objection, and the 35 USC 112(b) rejections previously set forth in the non final office action mailed on 09/21/2021.

Allowable Subject Matter

3- Claims 21-40 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent system claim 40, and method claims 21 and 31, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:


a memory storing instructions; and 
one or more processors configured to execute the instructions to perform operations including: 
maintaining one or more databases of the system for providing wearable articles as a service for distributing one or more wearable articles to one or more users of the one or more wearable-8-Application No.: 16/866,742Attorney Docket No.: 00215-0009-02000 articles on a temporary basis…
receiving a wearable article being returned from a user … 
inspecting a surface of the received wearable article using a visual inspection process and a defect inspection tool that indicates whether a physical defect exists in the surface of the received; and 
updating the one or more databases of the system for providing wearable articles as a service with a result of the visual inspection process …

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Yuncan, Foth and Schoenenberger.  However, the prior art fail to teach, suggest or render obvious the entire invention as claimed. Foth teaches a very similar system, method and code to inspect returned rental CD/DVDs but no obvious references had been found to teach the apparatus and methods for returned wearable articles.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886